Citation Nr: 0903260	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected migraine headaches since July 
17, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from February 2000 to May 
2001. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee, which granted service connection and assigned an 
initial noncompensable rating for migraine headaches, 
effective from July 17, 2002.  In a November 2005 rating 
decision, the RO increased the rating to the current level of 
30 percent, effective the date of the grant of service 
connection.


FINDING OF FACT

For the course of the appeal, the veteran's migraine headache 
disorder is manifested by headaches occurring four or more 
times per week, lasting as long as six hours.  The prolonged 
attacks are productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic 
Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes her 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In the claim of an increased rating for migraine headaches, 
service connection has been granted and an initial disability 
rating and effective date have been assigned.  Thus, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The veteran bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that her claim was awarded with an 
effective date of July 17, 2002, the date of her claim, and 
an initial noncompensable rating was assigned.  In a November 
2005 rating decision, the RO increased the rating to 30 
percent, effective the date of the grant of service 
connection.  The veteran was provided notice how to appeal 
that decision, and she did so.  She was provided a statement 
of the case that advised her of the applicable law and 
criteria required for a higher rating and she demonstrated 
her actual knowledge of what was required to substantiate a 
higher rating in her argument included on his Substantive 
Appeal.  Although she was not provided pre-adjudicatory 
notice that she would be assigned an effective date in 
accordance with the facts found as required by Dingess, she 
was assigned the date of the claim as an effective date, the 
earliest permitted by law.  

Moreover, the record shows that the veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the veteran what was necessary to 
substantiate her claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
her claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, afforded the veteran examinations, obtained medical 
opinions as to the etiology of disabilities, and assisted the 
veteran in obtaining evidence.  Based on the foregoing, all 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file, and the veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating

The veteran maintains that she is entitled to an initial 
disability rating greater than 30 percent for her service-
connected migraine headaches.  In that regard, disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  


The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Migraine headaches are evaluated pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Under this Code, a 
noncompensable (zero percent) disability rating is assigned 
for less frequent attacks than for a 10 percent rating.  A 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
headaches with very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

The rating criteria do not define "prostrating."  By way of 
reference, the Board notes that according to DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

Pertinent evidence of record includes VA outpatient treatment 
medical records from September 2001 to January 2007 and a VA 
examinations in September 2003 and March 2006.  

VA outpatient medical treatment records dated in September 
2001 demonstrate that the veteran reported experiencing 
migraine headaches, as well as, other health problems since 
her time in service.

In September 2003, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported to the 
examiner that she has had severe migraine headaches since 
2001, and thus has been unable to work due to her disability.  
She reportedly resigned her job in February 2003 because she 
had missed too many days due to headaches.  She also stated 
that the headaches had caused her to miss so much school that 
she failed the semester.  The veteran further contended that 
she cannot be exposed to light for long periods of time 
because it makes her ill.  In this regard, she stated that 
the headaches are frequent, occurring on average once every 
three days, and each attack lasts for two days.  The attacks 
cause the veteran to have throbbing pain in her temples and 
left occiput, as well as, nausea and vomiting.  In addition, 
when the headaches occur, the she is unable to function, and 
thus, stays in bed.  Following examination, the examiner 
confirmed the prior VA diagnosis and noted that there was no 
change in the initial diagnosis of migraine headaches.   

In March 2004, during the course of VA outpatient treatment, 
the veteran indicated that her migraine headache had 
persisted for two days and that the prescribed Imitrex did 
not help relieve her symptoms.  In April 2004, the veteran 
sought treatment for a migraine headache and requested an 
excuse from work.  In October 2004, the veteran reported that 
her migraine medication does not alleviate her symptoms and 
that she currently was experiencing pain at seven, on a scale 
of one to ten (ten being the worst).  Furthermore, she 
reported bilateral eye pain, pain in the back of her head, 
and nausea.  In May 2005, while seeking treatment for a 
separate health related issue, the veteran reported that she 
was experiencing a headache and described the pain as 
throbbing with symptoms of nausea and vomiting.  

In February 2006, during the course of treatment, the veteran 
indicated that she experienced headaches all the time.  She 
also stated that the symptoms associated with these headaches 
include occasional vomiting, sensitivity to light and sound, 
and pain in the back and on the right side of her head.   


In March 2006, the veteran underwent a second VA examination.  
At the time of the examination, the veteran reported to the 
examiner that she has had migraine headaches with physical 
problems.  The veteran stated that she experiences these 
headaches four or more times per week, which lasted as long 
as six hours.  As a result, she has missed work, as well as, 
school due to the worsening of her symptoms.  The symptoms 
include vomiting, bilateral eye pain, tightening of the jaw, 
and an inability to tolerate light or noise.  She is 
currently prescribed multiple medications to treat her 
migraine headaches.  Following examination, the examiner 
confirmed the prior VA diagnosis of and again noted that 
there was no change in the initial diagnosis of migraine 
headaches.   

In January 2007, during the course of treatment, the veteran 
reported that she had been experiencing heavy menstrual 
periods with headaches, however, she told medical personnel 
that she would return for medical care the following day 
because she preferred to be seen by her physician.  

Based on a review of the evidence, the Board finds that the 
veteran's symptomatology more nearly approximates that of the 
50 percent evaluation.  Assignment of an initial 50 percent 
rating is warranted.  38 C.F.R. § 4.7.

The criteria for a 50 percent evaluation contemplate migraine 
headaches attacks that are very frequent, completely 
prostrating, prolonged and productive of severe economic 
inadaptability.  At the September 2003 VA examination, the 
veteran reported that she had been unable to work because of 
the headaches, which she experienced on average of once every 
three days, lasting two days and that she had to stay in bed.  
The frequency of the headaches interfered with work and 
school.  Upon VA examination in March 2006, she reported 
having headaches more than four times each week, lasting as 
long as six hours.  As a result, she missed work and school.

VA treatment records include the veteran's report that 
medication did not alleviate the headache symptoms and she 
experienced headaches constantly.  

Although there is no medical opinion concluding that the 
veteran's headache disorder in and of itself causes "severe 
economic inadaptability," the evidence tends to show that 
her migraine headache disorder impedes her ability to work 
and attend school due to the interruptions in schedule caused 
by her headaches.  The veteran's migraine headache disorder 
is more severe than that contemplated by the 30 percent 
evaluation.  Assignment of a 50 percent rating is warranted.


ORDER

An initial evaluation of 50 percent for service-connected 
migraine headache disability is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


